Case 1:18-cv-24414-DPG Document 3 Entered on FLSD Docket 10/24/2018 Page 1 of 1


                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO: ______________________
                                                        18-CV-24414
 ALFRED J. GOLDEN, JR.,

          Plaintiff,

 vs.

 UNIVERSITY OF MIAMI,
 a Florida not-for-profit corporation,

        Defendant.
 ___________________________________/

                                   SUMMONS IN A CIVIL ACTION

 TO:      UNIVERSITY OF MIAMI
          c/o - HUMBERTO E. SPEZIANI – Registered Agent
          UM RISK MANAGEMENT
          1320 SOUTH DIXIE HIGHWAY - SUITE1200
          CORAL GABLES, FL 33146

          A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) —
  or 60 days if you are the United States or a United States agency, or an officer or employee of the
  United States described in Fed. R. Civ, P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer
  to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The
  answer or motion must be served on the plaintiff or plaintiff's attorney, whose name and address are:
                                        Richard D. Tuschman, Esq.
                                   RICHARD D. TUSCHMAN, P.A.
                                  8551 W. Sunrise Boulevard, Suite 303
                                         Plantation, Florida 33322
                                        Telephone: (954) 369-1050
                                        Facsimile: (954) 380-8938
                                 rtuschman@gtemploymentlawyers.com

        If you fail to respond, judgment by default will be entered against you for the relief demanded in
 the complaint. You also must file your answer or motion with the court.


                                                                  CLERK OF COURT


  Date:      Oct 24, 2018
                                                                          s/ of
                                                                  Signature  DIMAS RODRIGUEZ
                                                                                Clerk or Deputy Clerk
